           Case 4:17-cv-07104-JSW Document 46 Filed 11/13/18 Page 1 of 11



     Robert M. Gagliasso (SBN 162082)
 1   Timothy N. Sweeney (SBN: 302662)
 2   BUSTAMANTE & GAGLIASSO, A.P.C.
     2150 Trade Zone, Suite 204
 3   San Jose, California 95131
     Telephone: (408) 977-1911
 4   Facsimile: (408) 977-0746
     rgagliasso@boglawyers.com
 5
     tsweeney@boglawyers.com
 6
     Attorney for Defendants,
 7   Nephoscale, Inc. and Bruce Templeton

 8

 9

10
                            IN THE UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                            SAN JOSE DIVISION
13

14
      SCOTT L. POWELL and JOHN S. MILLS,              Case No.: 17-cv-07104-JSW
15
                            Plaintiffs,               NEPHOSCALE, INC. AND BRUCE
16    v.                                              TEMPLETON’S ANSWER TO FIRST
17                                                    AMENDED COMPLAINT
      NEPHOSCALE, INC. and BRUCE
18    TEMPLETON
19                            Defendants.
20

21

22           Defendants NEPHOSCALE, INC., a California Corporation and BRUCE TEMPLETON,
23   an individual (“Defendants”), hereby answers the allegations of the Complaint of SCOTT L.
24   POWELL and JOHN S. MILLS (the “Complaint”). Unless specifically admitted below,
25   Defendants generally deny all of the allegations of the Complaint. Defendants reserve the right to
26   amend this answer at a later date after discovery and investigation have been completed.
27   //
28   //
                                                      1
                   NEPHOSCALE, INC. AND BRUCE TEMPLETON’S ANSWER TO FIRST AMENDED COMPLAINT
          Case 4:17-cv-07104-JSW Document 46 Filed 11/13/18 Page 2 of 11




 1                                             THE PARTIES

 2          1.      Responding to paragraph 1 of the Complaint, Defendants lack sufficient

 3   information or knowledge upon which to form a belief and on that basis deny each and every, all

 4   and singular, generally and specifically, the allegations contained therein.

 5          2.      Responding to paragraph 2 of the Complaint, Defendants lack sufficient

 6   information or knowledge upon which to form a belief and on that basis deny each and every, all

 7   and singular, generally and specifically, the allegations contained therein.

 8          3.      Responding to paragraph 3 of the Complaint, Defendants admit this paragraph,

 9   however deny Plaintiffs’ statement as to its principal place of business.

10          4.      Responding to paragraph 4 of the Complaint, Defendants admit this paragraph.

11                                    JURISDICTION AND VENUE

12          5.      Responding to paragraphs 5-6 of the Complaint, these paragraphs set forth

13   Plaintiffs’ conclusions of law, to which no response by the defendants is required. To the extent a

14   response is deemed required, Plaintiffs’ conclusions of law are denied.

15                                      FACTUAL BACKGROUND

16          6.      Responding to paragraph 7 of the Complaint, Defendants lack sufficient

17   information or knowledge upon which to form a belief and on that basis deny each and every, all

18   and singular, generally and specifically, the allegations contained therein.

19          7.      Responding to paragraph 8 of the Complaint, Defendants lack sufficient

20   information or knowledge upon which to form a belief and on that basis deny each and every, all

21   and singular, generally and specifically, the allegations contained therein.

22          8.      Responding to paragraph 9 of the Complaint, Defendants lack sufficient

23   information or knowledge upon which to form a belief and on that basis deny each and every, all

24   and singular, generally and specifically, the allegations contained therein.

25          9.      Responding to paragraph 10 of the Complaint, Defendants lack sufficient

26   information or knowledge upon which to form a belief and on that basis deny each and every, all

27   and singular, generally and specifically, the allegations contained therein.

28   //
                                                      2
                   NEPHOSCALE, INC. AND BRUCE TEMPLETON’S ANSWER TO FIRST AMENDED COMPLAINT
          Case 4:17-cv-07104-JSW Document 46 Filed 11/13/18 Page 3 of 11




 1          10.     Responding to paragraph 11 of the Complaint, Defendants admit that Plaintiffs and

 2   Nephoscale entered into promissory note agreements. Defendants lack sufficient information or

 3   knowledge upon which to form a belief and on that basis deny each and every, all and singular,

 4   generally and specifically, of the remaining allegations contained therein.

 5          11.     Responding to paragraph 12 of the Complaint, Defendants admit that Plaintiffs and

 6   Nephoscale entered into promissory note agreements and Exhibit B speaks for itself. Defendants

 7   lack sufficient information or knowledge upon which to form a belief and on that basis deny each

 8   and every, all and singular, generally and specifically, of the remaining allegations contained

 9   therein.

10          12.     Responding to paragraph 13 of the Complaint, Defendants lack sufficient

11   information or knowledge upon which to form a belief and on that basis deny each and every, all

12   and singular, generally and specifically, the allegations contained therein. Plaintiffs conclusory

13   statements are therein denied.

14          13.     Responding to paragraph 14 of the Complaint, Defendants admit that Plaintiffs and

15   Nephoscale entered into promissory note agreements and Exhibit C speaks for itself. Defendants

16   lack sufficient information or knowledge upon which to form a belief and on that basis deny each

17   and every, all and singular, generally and specifically, of the remaining allegations contained

18   therein.

19          14.     Responding to paragraph 15 of the Complaint, Exhibit C speaks for itself.

20   Defendants lack sufficient information or knowledge upon which to form a belief and on that basis

21   deny each and every, all and singular, generally and specifically, of the remaining allegations

22   contained therein.

23          15.     Responding to paragraph 16 of the Complaint, Exhibit C speaks for itself.

24   Defendants lack sufficient information or knowledge upon which to form a belief and on that basis

25   deny each and every, all and singular, generally and specifically, of the remaining allegations

26   contained therein.

27          16.     Responding to paragraph 17 of the Complaint, Exhibit D speaks for itself.

28   //
                                                      3
                   NEPHOSCALE, INC. AND BRUCE TEMPLETON’S ANSWER TO FIRST AMENDED COMPLAINT
          Case 4:17-cv-07104-JSW Document 46 Filed 11/13/18 Page 4 of 11




 1          17.     Responding to paragraph 18 of the Complaint, Defendants lack sufficient

 2   information or knowledge upon which to form a belief and on that basis deny each and every, all

 3   and singular, generally and specifically, the allegations contained therein.

 4          18.     Responding to paragraph 19 of the Complaint, Defendants admit that Plaintiffs and

 5   Nephoscale entered into promissory note agreements and Exhibit F speaks for itself. Defendants

 6   lack sufficient information or knowledge upon which to form a belief and on that basis deny each

 7   and every, all and singular, generally and specifically, of the remaining allegations contained

 8   therein.

 9          19.     Responding to paragraph 20 of the Complaint, Defendants deny each and every, all

10   and singular, generally and specifically, the allegations contained therein.

11          20.     Responding to paragraph 21 of the Complaint, Defendants admit that Plaintiffs and

12   Nephoscale entered into promissory note agreements and Exhibit E speaks for itself. Defendants

13   lack sufficient information or knowledge upon which to form a belief and on that basis deny each

14   and every, all and singular, generally and specifically, of the remaining allegations contained

15   therein.

16          21.     Responding to paragraph 22 of the Complaint, Defendants deny each and every, all

17   and singular, generally and specifically, the allegations contained therein.

18          22.     Responding to paragraph 23 of the Complaint, Defendants deny each and every, all

19   and singular, generally and specifically, the allegations contained therein.

20          23.     Responding to paragraph 24 of the Complaint, Defendants deny each and every, all

21   and singular, generally and specifically, the allegations contained therein.

22          24.     Responding to paragraph 25 of the Complaint, Exhibit G speaks for itself.

23   Defendants deny each and every, all and singular, generally and specifically, the remaining

24   allegations contained therein.

25          25.     Responding to paragraph 26 of the Complaint, Exhibit H speaks for itself.

26   Defendants deny each and every, all and singular, generally and specifically, the remaining

27   allegations contained therein.

28   //
                                                      4
                   NEPHOSCALE, INC. AND BRUCE TEMPLETON’S ANSWER TO FIRST AMENDED COMPLAINT
          Case 4:17-cv-07104-JSW Document 46 Filed 11/13/18 Page 5 of 11




 1          26.     Responding to paragraph 27 of the Complaint, Defendants lack sufficient

 2   information or knowledge upon which to form a belief and on that basis deny each and every, all

 3   and singular, generally and specifically, the allegations contained therein.

 4          27.     Responding to paragraph 28 of the Complaint, Defendants lack sufficient

 5   information or knowledge upon which to form a belief and on that basis deny each and every, all

 6   and singular, generally and specifically, the allegations contained therein.

 7          28.     Responding to paragraph 29 of the Complaint, Exhibit I speaks for itself.

 8   Defendants deny each and every, all and singular, generally and specifically, the allegations

 9   contained therein.

10          29.     Responding to paragraph 30 of the Complaint, Defendants lack sufficient

11   information or knowledge upon which to form a belief and on that basis deny each and every, all

12   and singular, generally and specifically, the allegations contained therein.

13          30.     Responding to paragraph 31 of the Complaint, Defendants deny each and every, all

14   and singular, generally and specifically, the allegations contained therein.

15          31.     Responding to paragraph 32 of the Complaint, Exhibit J speaks for itself.

16   Defendants deny each and every, all and singular, generally and specifically, the remaining

17   allegations contained therein.

18          32.     Responding to paragraph 33 of the Complaint, Exhibit J speaks for itself.

19   Defendants deny each and every, all and singular, generally and specifically, the remaining

20   allegations contained therein.

21          33.     Responding to paragraph 34 of the Complaint, Defendants lack sufficient

22   information or knowledge upon which to form a belief and on that basis deny each and every, all

23   and singular, generally and specifically, the allegations contained therein.

24          34.     Responding to paragraph 35 of the Complaint, Exhibit K speaks for itself.

25   Defendants deny each and every, all and singular, generally and specifically, the remaining

26   allegations contained therein.

27   //

28   //
                                                      5
                   NEPHOSCALE, INC. AND BRUCE TEMPLETON’S ANSWER TO FIRST AMENDED COMPLAINT
          Case 4:17-cv-07104-JSW Document 46 Filed 11/13/18 Page 6 of 11




 1          35.     Responding to paragraph 36 of the Complaint, Exhibit L speaks for itself.

 2   Defendants deny each and every, all and singular, generally and specifically, the remaining

 3   allegations contained therein.

 4          36.     Responding to paragraph 37 of the Complaint, Exhibit M speaks for itself.

 5   Defendants deny each and every, all and singular, generally and specifically, the remaining

 6   allegations contained therein.

 7          37.     Responding to paragraph 38 of the Complaint, Defendants lack sufficient

 8   information or knowledge upon which to form a belief and on that basis deny each and every, all

 9   and singular, generally and specifically, the allegations contained therein.

10          38.     Responding to paragraph 39 of the Complaint, Defendants lack sufficient

11   information or knowledge upon which to form a belief and on that basis deny each and every, all

12   and singular, generally and specifically, the allegations contained therein.

13          39.     Responding to paragraph 40 of the Complaint, Defendants lack sufficient

14   information or knowledge upon which to form a belief and on that basis deny each and every, all

15   and singular, generally and specifically, the allegations contained therein.

16          40.     Responding to paragraph 41 of the Complaint, Exhibit N speaks for itself.

17   Defendants deny each and every, all and singular, generally and specifically, the remaining

18   allegations contained therein.

19          41.     Responding to paragraph 42 of the Complaint, Defendants deny each and every, all

20   and singular, generally and specifically, the remaining allegations contained therein.

21                                     FIRST CLAIM FOR RELIEF
                                          (SECURITIES FRAUD)
22

23          42.     Responding to paragraph 43 of the Complaint, Defendants incorporate herein its

24   responses to paragraphs 1 through 42 as set in full.

25          43.     Responding to paragraph 44 of the Complaint, Defendants admit the statutes cited

26   speak for themselves, and except for this specific and limited admission, denies each and every, all

27   and singular, generally and specifically, the allegations contained therein.

28   //
                                                      6
                   NEPHOSCALE, INC. AND BRUCE TEMPLETON’S ANSWER TO FIRST AMENDED COMPLAINT
          Case 4:17-cv-07104-JSW Document 46 Filed 11/13/18 Page 7 of 11




 1          44.     Responding to paragraph 45 of the Complaint, Defendants admit the statutes cited

 2   speak for themselves, and except for this specific and limited admission, denies each and every, all

 3   and singular, generally and specifically, the allegations contained therein.

 4          45.     Responding to paragraph 46 of the Complaint, Defendants admit the Exhibits cited

 5   speak for themselves. Defendants deny each and every, all and singular, generally and

 6   specifically, the remaining allegations contained therein.

 7          46.     Responding to paragraph 47 of the Complaint, Defendants admit the Exhibits cited

 8   speak for themselves. Defendants deny each and every, all and singular, generally and

 9   specifically, the remaining allegations contained therein.

10          47.     Responding to paragraph 48 of the Complaint, Defendants deny each and every, all

11   and singular, generally and specifically, the remaining allegations contained therein.

12          48.     Responding to paragraph 49 of the Complaint, Defendants deny each and every, all

13   and singular, generally and specifically, the remaining allegations contained therein.

14          49.     Responding to paragraph 50 of the Complaint, Defendants deny each and every, all

15   and singular, generally and specifically, the remaining allegations contained therein.

16          50.     Responding to paragraph 51 of the Complaint, Defendants deny each and every, all

17   and singular, generally and specifically, the remaining allegations contained therein.

18          51.     Responding to paragraph 52 of the Complaint, Defendants deny each and every, all

19   and singular, generally and specifically, the remaining allegations contained therein.

20                                   SECOND CLAIM FOR RELIEF
                                       (BREACH OF CONTRACT)
21

22          52.     Responding to paragraph 53 of the Complaint, Defendants incorporate herein its

23   responses to paragraphs 1 through 52 as set in full.

24          53.     Responding to paragraph 54 of the Complaint, Defendants admit the Exhibits cited

25   speak for themselves, and except for this specific and limited admission, denies each and every, all

26   and singular, generally and specifically, the allegations contained therein.

27   //

28   //
                                                      7
                   NEPHOSCALE, INC. AND BRUCE TEMPLETON’S ANSWER TO FIRST AMENDED COMPLAINT
          Case 4:17-cv-07104-JSW Document 46 Filed 11/13/18 Page 8 of 11




 1          54.     Responding to paragraph 55 of the Complaint, Defendants admit the provision cited

 2   speaks for itself, and except for this specific and limited admission, deny each and every, all and

 3   singular, generally and specifically, the allegations contained therein.

 4          55.     Responding to paragraph 56 of the Complaint, Defendants admit the provision cited

 5   speaks for itself, and except for this specific and limited admission, deny each and every, all and

 6   singular, generally and specifically, the allegations contained therein.

 7          56.     Responding to paragraph 57 of the Complaint, this paragraph sets forth Plaintiffs’

 8   conclusions of law, to which no response by the defendants is required. To the extent a response is

 9   deemed required, Plaintiffs’ conclusions of law are denied.

10          57.     Responding to paragraph 58 of the Complaint, Defendants deny each and every, all

11   and singular, generally and specifically, the remaining allegations contained therein.

12          58.     Responding to paragraph 59 of the Complaint, Defendants deny each and every, all

13   and singular, generally and specifically, the remaining allegations contained therein.

14          59.     Responding to paragraph 60 of the Complaint, Defendants admit that Exhibit P

15   speaks for itself. Defendants deny each and every, all and singular, generally and specifically, the

16   remaining allegations contained therein.

17          60.     Responding to paragraph 61 of the Complaint, Defendants lack sufficient

18   information or knowledge upon which to form a belief and on that basis deny each and every, all

19   and singular, generally and specifically, the allegations contained therein.

20          61.     Responding to paragraph 62 of the Complaint, Defendants admit the provision cited

21   speaks for itself, and except for this specific and limited admission, deny each and every, all and

22   singular, generally and specifically, the allegations contained therein.

23          62.     Responding to paragraph 63 of the Complaint, Defendants deny each and every, all

24   and singular, generally and specifically, the remaining allegations contained therein.

25          63.     Responding to paragraph 64 of the Complaint, this paragraph sets forth Plaintiffs’

26   conclusions of law, to which no response by the defendants is required. To the extent a response is

27   deemed required, Plaintiffs’ conclusions of law are denied.

28   //
                                                      8
                   NEPHOSCALE, INC. AND BRUCE TEMPLETON’S ANSWER TO FIRST AMENDED COMPLAINT
          Case 4:17-cv-07104-JSW Document 46 Filed 11/13/18 Page 9 of 11




 1          64.     Responding to paragraph 65 of the Complaint, this paragraph sets forth Plaintiffs’

 2   conclusions of law, to which no response by the defendants is required. To the extent a response is

 3   deemed required, Plaintiffs’ conclusions of law are denied.

 4          65.     Responding to paragraph 66 of the Complaint, this paragraph sets forth Plaintiffs’

 5   conclusions of law, to which no response by the defendants is required. To the extent a response is

 6   deemed required, Plaintiffs’ conclusions of law are denied.

 7          66.     Responding to paragraph 67 of the Complaint, Defendants deny each and every, all

 8   and singular, generally and specifically, the remaining allegations contained therein.

 9          67.     Responding to paragraph 68 of the Complaint, Defendants deny each and every, all

10   and singular, generally and specifically, the remaining allegations contained therein.

11          68.     Responding to paragraph 69 of the Complaint, Defendants deny each and every, all

12   and singular, generally and specifically, the remaining allegations contained therein.

13          69.     Responding to paragraph 70 of the Complaint, Defendants deny each and every, all

14   and singular, generally and specifically, the remaining allegations contained therein.

15

16                                     AFFIRMATIVE DEFENSES

17          For their affirmative defenses, Defendants allege as follows:

18                                  FIRST AFFIRMATIVE DEFENSE

19          Plaintiffs’ complaint fails to allege facts sufficient to state a claim upon which relief may be

20   granted.

21                                SECOND AFFIRMATIVE DEFENSE

22          Plaintiffs are not entitled to any recovery from defendants because the company documents,

23   filings and announcements quoted did not contain any untrue statement of material fact nor did

24   they omit to state any material fact required to be stated or necessary to make the statements made

25   not misleading.

26   //

27   //

28   //
                                                      9
                   NEPHOSCALE, INC. AND BRUCE TEMPLETON’S ANSWER TO FIRST AMENDED COMPLAINT
          Case 4:17-cv-07104-JSW Document 46 Filed 11/13/18 Page 10 of 11




 1                                   THIRD AFFIRMATIVE DEFENSE

 2          Plaintiffs are not entitled to any recovery from defendants because at all relevant times

 3   answering defendants acted diligently and reasonably and had a good faith belief in the truthfulness

 4   of each of the matters alleged in the Complaint to be inaccurate and further believed that there was

 5   no failure to state a material fact alleged in the complaint to be omitted.

 6                                 FOURTH AFFIRMATIVE DEFENSE

 7          Plaintiffs are not entitled to any recovery from defendants because the substance of the

 8   material information that they allege to have been omitted or misrepresented was in fact disclosed

 9   to Plaintiffs, or was otherwise publicly available and/or widely known to the market and to the

10   investing community.

11                                   FIFTH AFFIRMATIVE DEFENSE

12          Plaintiffs are not entitled to any recovery from defendants because no act or omission of

13   defendants was the cause in fact or the proximate cause of any damage to plaintiff.

14                                   SIXTH AFFIRMATIVE DEFENSE

15          Plaintiffs are not entitled to any recovery because plaintiffs did not exercise reasonable care

16   to discover the facts relating to the alleged misstatements or omissions.

17                                 SEVENTH AFFIRMATIVE DEFENSE

18          Plaintiffs’ complaint fails to plead fraud against each of the defendants with the specificity

19   required by Rule 9(b) of the Federal Rules of Civil Procedure.

20                                  EIGHTH AFFIRMATIVE DEFENSE

21          Every act or omission alleged in the Complaint was done or omitted in good faith

22   conformity with the rules and regulations of the Securities and Exchange Commission, and

23   therefore, there is no liability for any act or omission so alleged.

24                                   NINTH AFFIRMATIVE DEFENSE

25          Defendants lacked the requisite scienter required for liability.

26                                  TENTH AFFIRMATIVE DEFENSE

27          Plaintiff did not rely upon the misrepresentations or misleading statements alleged.

28   //
                                                       10
                    NEPHOSCALE, INC. AND BRUCE TEMPLETON’S ANSWER TO FIRST AMENDED COMPLAINT
        Case 4:17-cv-07104-JSW Document 46 Filed 11/13/18 Page 11 of 11




 1                              ELEVENTH AFFIRMATIVE DEFENSE

 2          The actual facts which plaintiff alleges were misrepresented or omitted in fact were known

 3   to and entered the securities market through credible sources.

 4

 5          Wherefore, defendants pray as follows:

 6                  a. That plaintiffs take nothing by their Complaint;

 7                  b. That the Complaint be dismissed with prejudice;

 8                  c. That defendants be awarded their costs of suit, including reasonable attorneys'

 9                     fees;

10                  d. That defendants have such other, further and different relief as this Court deems

11                     just and proper.

12

13
     Dated: November 13, 2018                     BUSTAMANTE & GAGLIASSO, A.P.C.
14

15
                                              By: /s/ Robert M. Gagliasso______________
16                                                Robert M. Gagliasso
                                                  Timothy N. Sweeney
17                                                Attorneys for Defendant
18

19

20

21

22

23

24

25

26

27

28
                                                      11
                   NEPHOSCALE, INC. AND BRUCE TEMPLETON’S ANSWER TO FIRST AMENDED COMPLAINT
